1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services     Eric M Haley, Trustee
                                                 UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF ARIZONA
                                                         PHOENIX DIVISION


               In Re:                                            §
                                                                 §
               NOEL THOMAS LALLY                                 §      Case No. 2:17-bk-14018-DPC
                                                                 §
                                   Debtor                        §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Eric M. Haley, chapter 7 trustee, submits this Final Account, Certification that the Estate
               has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 419,085.36                             Assets Exempt: 167,950.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 3,824.39               Claims Discharged
                                                                        Without Payment: 805,112.23

               Total Expenses of Administration: 6,266.11


                       3) Total gross receipts of $10,099.80 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $9.30 (see Exhibit 2), yielded net receipts of $10,090.50 from the liquidation of
               the property of the estate, which was distributed as follows:




              Case 2:17-bk-14018-DPC                 Doc 145   Filed 02/20/20   Entered 02/20/20 11:54:31     Desc
          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                                                               Page 1 of 14
                                                  CLAIMS            CLAIMS                  CLAIMS               CLAIMS
                                                SCHEDULED          ASSERTED                ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                   $518,365.56                 $0.00                $0.00                    $0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA              6,266.11             6,266.11                 6,266.11

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                  NA                   NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                            30,000.00            117,963.40          117,963.40                  3,824.39

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             141,180.29             37,481.60            37,481.60                     0.00

TOTAL DISBURSEMENTS                                $689,545.85           $161,711.11         $161,711.11                $10,090.50


                 4) This case was originally filed under chapter 7 on 11/27/2017. The case was pending
          for 27 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/10/2020                        By:/s/Eric M. Haley
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




        Case 2:17-bk-14018-DPC                  Doc 145   Filed 02/20/20      Entered 02/20/20 11:54:31         Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                                          Page 2 of 14
                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                $ AMOUNT
                                                                          TRAN. CODE1                             RECEIVED

1442 E. MONTE VISTA RD.
PHOENIX AZ 85006-0000                                                        1110-000                                 10,000.00
MARICOPA
APPROXIMATELY 90.68% OF POTENTIAL
2017
TAX REFUNDS, INCLUDI                                                         1124-000                                     99.80

TOTAL GROSS RECEIPTS                                                                                                 $10,099.80
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                         UNIFORM       $ AMOUNT
                                                                                                   TRAN. CODE        PAID

                                                  Non-Estate Funds Paid to Third
U.S. BANKRUPTCY COURT                             Parties                                            8500-002                9.30

TOTAL FUNDS PAID TO DEBTOR &                                                                                              $9.30
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS




          Case 2:17-bk-14018-DPC                  Doc 145     Filed 02/20/20         Entered 02/20/20 11:54:31    Desc
       UST Form 101-7-TDR (10/1/2010) (Page: 3)
                                                              Page 3 of 14
                                                UNIFORM        CLAIMS
                                                                               CLAIMS            CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.      SCHEDULED                                          CLAIMS PAID
                                                                              ASSERTED          ALLOWED
                                                 CODE      (from Form 6D)

            Ironwood at Tomahawk, c/o
            Brown Community
            Management 7255 E.
            Hampton Ave., #101 Mesa,
            AZ 85209                                                  0.00               NA               NA              0.00


            Ocwen Loan Servicing, LLC,
            Attn: Bankruptcy 1661
            Worthington Rd., Ste. 100
            West Palm Bch, FL 33409                             148,651.00               NA               NA              0.00


            Specialized Loan Servicing,
            LLC, 8745 Lucent Blvd., #300
            Littleton, CO 80129                                 185,696.44               NA               NA              0.00


            Specialized Loan Servicing,
            LLC, Attn: Bankruptcy PO
            Box 636005 Littleton, CO
            80163                                               137,561.61               NA               NA              0.00


            USAA Federal Savings Bank,
            10750 McDermott Freeway
            San Antonio, TX 78288-0570                           46,456.51               NA               NA              0.00

TOTAL SECURED CLAIMS                                           $518,365.56              $0.00          $0.00            $0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

ERIC M. HALEY                             2100-000                  NA           1,759.05          1,759.05           1,759.05




        Case 2:17-bk-14018-DPC                   Doc 145     Filed 02/20/20    Entered 02/20/20 11:54:31       Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                                             Page 4 of 14
                                         UNIFORM
                                                            CLAIMS              CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                          SCHEDULED            ASSERTED          ALLOWED
                                          CODE

ERIC M. HALEY                             2200-000                    NA                 7.06            7.06              7.06


LANE & NACH P. C.                         3210-000                    NA            4,402.99         4,402.99          4,402.99


LANE & NACH P. C.                         3220-000                    NA                97.01          97.01             97.01

TOTAL CHAPTER 7 ADMIN. FEES                                          $NA           $6,266.11        $6,266.11        $6,266.11
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS              CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                          SCHEDULED            ASSERTED          ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA             NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                           $NA                $NA             $NA               $NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS           CLAIMS
                                                UNIFORM
                                                               SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                                (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                    6E)            Claim)

                                                                        0.00                NA             NA              0.00




         Case 2:17-bk-14018-DPC                      Doc 145    Filed 02/20/20    Entered 02/20/20 11:54:31     Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                Page 5 of 14
                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6E)            Claim)

            Arizona Department of
            Revenue, c/o Tax,
            Bankruptcy, and
            Collections
            1275 W. Washington Ave.
            Phoenix, AZ 85007                                       0.00                NA           NA                0.00


            Internal Revenue Service,
            Centralized Insolvency
            Operations
            PO Box 7346
            Philadelphia, PA 19101                                  0.00                NA           NA                0.00


3           AUDREY LALLY                        5100-000       30,000.00        117,963.40     117,963.40          3,824.39

TOTAL PRIORITY UNSECURED                                      $30,000.00       $117,963.40    $117,963.40       $3,824.39
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6F)            Claim)

            Bank of America, NC4-105-
            03-14 PO Box 26012
            Greensboro, NC 27410                               17,639.41                NA           NA                0.00




        Case 2:17-bk-14018-DPC                   Doc 145    Filed 02/20/20    Entered 02/20/20 11:54:31     Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                            Page 6 of 14
                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                    CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6F)            Claim)

            Citibank | Citicorp Credit
            Services, Attn: Centralized
            Bankruptcy Po Box 790040
            Saint Louis, MO 63179                              10,899.49                NA         NA             0.00


            Defense Finance &
            Accounting Service, Debt &
            Claims Dept. 8899 E. 56th St.;
            Dept. 3300 Indianapolis, IN
            46249-3300                                         14,165.87                NA         NA             0.00


            Delivery Financial Services,
            LLC, 7077 E. Bell Rd.
            Scottsdale, AZ 85254                                  144.00                NA         NA             0.00


            Gary R. Stickell, Attorney at
            Law, P.C., 301 E. Bethany
            Home Rd., Ste. B100 Phoenix,
            AZ 85012                                              350.00                NA         NA             0.00


            Gateway One Lending &
            Finance, 160 N. Riverview
            Drive, Suite 100 Anaheim,
            CA 92808                                                0.00                NA         NA             0.00


            Law Offices of Janice M.
            Palmer, P.C., 2420 W. Ray
            Rd., Ste. 1 Chandler, AZ
            85224-3548                                         16,918.84                NA         NA             0.00




        Case 2:17-bk-14018-DPC                   Doc 145    Filed 02/20/20    Entered 02/20/20 11:54:31   Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                            Page 7 of 14
                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6F)            Claim)

            Navient Loan Servicing, PO
            Box 9635 Wilkes Barre, PA
            18773-9635                                         14,398.00                NA           NA              0.00


            Pentagon Federal Credit
            Union, PO Box 1432
            Alexandria, VA 22313                               46,175.00                NA           NA              0.00


            Premier Emergency Medical
            Specialists, PO Box 96328
            Oklahoma City, OK 73143-
            6328                                                  524.00                NA           NA              0.00


            USAA Federal Savings Bank,
            9441 LBJ Freeway, Suite 350
            Dallas, TX 75243                                   13,911.45                NA           NA              0.00


5           BANK OF AMERICA, N.A.               7100-000            NA           17,466.51      17,466.51            0.00


            CAPITAL ONE BANK
1           (USA), N.A.                         7100-000        1,210.00          1,210.68       1,210.68            0.00


4           USAA SAVINGS BANK                   7100-000            NA           14,052.33      14,052.33            0.00


            WELLS FARGO BANK,
2           N.A.                                7100-000        4,844.23          4,752.08       4,752.08            0.00

TOTAL GENERAL UNSECURED                                      $141,180.29        $37,481.60     $37,481.60           $0.00
CLAIMS




        Case 2:17-bk-14018-DPC                   Doc 145    Filed 02/20/20    Entered 02/20/20 11:54:31     Desc
     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                            Page 8 of 14
                                                                                                                                                                                           Page:       1

                                                                              FORM 1
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES
                                                                                                                                                                                               Exhibit 8
Case No:             17-14018                       DPC   Judge:        Daniel P. Collins                            Trustee Name:                      Eric M. Haley
Case Name:           NOEL THOMAS LALLY                                                                               Date Filed (f) or Converted (c):   11/27/2017 (f)
                                                                                                                     341(a) Meeting Date:               01/02/2018
For Period Ending:   02/10/2020                                                                                      Claims Bar Date:                   04/09/2018


                                  1                                    2                              3                           4                          5                             6

                         Asset Description                           Petition/                  Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)              Unscheduled              (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                     Values                  Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                 Exemptions,                                                                             Assets
                                                                                               and Other Costs)

  1. 1442 E. MONTE VISTA RD.                                               299,000.00                         0.00                                               10,000.00                           FA
     PHOENIX AZ 85006-0000 MARICOPA
  2. 1925 E. 39TH AVE.                                                     228,044.00                         0.00               OA                                      0.00                        FA
     APACHE JUNCTION AZ 85119-0000 PINAL
  3. 221 MESILLA VIEW DR.                                                  139,500.00                         0.00               OA                                      0.00                        FA
     CHAPARRAL NM 88081-0000 DONA ANA
  4. 2004 FORD F150 MILEAGE: 151K - KELLEY BLUE BOOK                         5,456.00                     5,456.00                                                       0.00                        FA
     PRIVATE PART
  5. MISCELLANEOUS HOUSEHOLD GOODS & FURNISHINGS                             2,000.00                         0.00                                                       0.00                        FA
  6. MISCELLANEOUS SMALL CONSUMER ELECTRONICS                                    300.00                       0.00                                                       0.00                        FA
  7. GOLF CLUBS                                                                   50.00                       0.00                                                       0.00                        FA
  8. MISCELLANEOUS CLOTHING                                                      500.00                       0.00                                                       0.00                        FA
  9. WATCH                                                                        20.00                       0.00                                                       0.00                        FA
 10. BANK OF AMERICA                                                              93.84                       0.00                                                       0.00                        FA
 11. US BANK                                                                     100.00                       0.00                                                       0.00                        FA
 12. PENFED CREDIT UNION                                                           5.00                       0.00                                                       0.00                        FA
 13. RAPID RESCUE, LLC                                                             0.00                   5,000.00                                                       0.00                        FA
 14. JOHN HANCOCK, THE TRUSTEES OF GOLD CANYON                              12,967.07                         0.00                                                       0.00                        FA
     INTERNATIONAL, LLC
 15. FERS                                                                   40,199.45                         0.00                                                       0.00                        FA
 16. APPROXIMATELY 90.68% OF POTENTIAL 2017                                  7,740.22                     7,740.22                                                      99.80                        FA
     TAX REFUNDS, INCLUDI
 17. SERVICEMEMBERS' GROUP LIFE INSURANCE                                          0.00                       0.00                                                       0.00                        FA
 18. USAA (VEHICLE & HOMEOWNER'S INSURANCE)                                        0.00                       0.00                                                       0.00                        FA
 19. TRI-CARE (HEALTH & DENTAL INSURANCE)                                          0.00                       0.00                                                       0.00                        FA
 20. DESK, CHAIR, COMPUTER, MONITOR, PRINTER                                     800.00                       0.00                                                       0.00                        FA
 21. OWED FROM EX-SPOUSE UNDER DIVORCE DECREE (u)                            7,000.00                     7,000.00                                                       0.00                        FA


                                      Case 2:17-bk-14018-DPC        Doc 145         Filed 02/20/20             Entered 02/20/20 11:54:31                   Desc
      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                    Page 9 of 14
                                                                                                                                                                                               Page:        2


                                                                                                                                                                            Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                                                   $743,775.58                  $25,196.22                                            $10,099.80               Exhibit 8
                                                                                                                                                                                                    $0.00
                                                                                                                                                                            (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Issued final distribution to claims; ready for TDR when $0-balance estate bank stmt is available - Eric Haley 12/4/2019
Lodged proposed order approving admin fee app for final distribution permission - Eric Haley 12/3/2019
UST approved and filed TFR - Eric Haley 10/31/2019
TFR transmitted to UST for review and filing - Eric Haley 10/14/2019
QUARTERLY REVIEW: TFR ready for review and submission to UST - Eric Haley 9/13/2019
Claims reviewed - Xiomara Rodgers 10/10/2019
Final fee app paid; unclaimed funds paid to Court; ready for claims review and TFR - Eric Haley 9/17/2019
QUARTERLY REVIEW: Ready for claims review and TFR; ttee atty to file final fee app - Eric Haley 9/13/2019
QUARTERLY REVIEW: May 6 sale hearing set - Eric Haley 4/19/2019
QUARTERLY REVIEW: Debtor's relatives moved into house; DSO claimant proposes to pay off first lien and $10K to estate so Ttee can file sale Motion; then buyer will evict -
Eric Haley 1/24/2019
Issued Debtor share of 2017 tax refunds - Eric Haley 10/6/2018
QUARTERLY REVIEW: Carve-out deal to sell debtor's homestead, payoff first lien with rest to go to DSO claim and $10K to admin and general unsecured claims; issue debtor
share of tax refunds collected - Eric Haley 10/5/2018
Ex-wife owed back support, which would offset anything owed to Debtor in way of property settlement; tax returns, even if past exemptions used, would not generate a refund
because Debtor did not meet income threshold; deal in works to carve out funds from sale of Debtor's residence using ex's DSO claim - Eric Haley 9/7/2018
QUARTERLY REVIEW: attempting to collect $7K owed from ex under divorce decree; reviewing tax returns for proper use of available deductions - Eric Haley 7/6/2018
Rec'd 2017 tax returns and refund from the IRS; refund is markedly lower than previous years, and a review of the returns and divorce decree suggests Debtor may have
improperly omitted dependents causing it to be substantially lower than expected; investigating with trustee attorney assistance - Eric Haley 6/1/2018
Sent Demand Letter for 2017 Tax Return/Refund - Jean LaCloche 5/1/2018
Investigating Debtor's business for estate value; investigating rental properties for estate value; continue holding for 2017 income tax returns/refunds - Eric Haley 2/13/2018
Tax Intercept Ltr sent to IRS - Jean LaCloche 1/4/2018
Hold for 2017 tax returns/refunds - Jean LaCloche 1/4/2018
Request for continuance granted: 2/12/2018 @ 12 PM - Eric Haley 12/21/2017




Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2019




                                  Case 2:17-bk-14018-DPC                      Doc 145         Filed 02/20/20            Entered 02/20/20 11:54:31                 Desc
    UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                             Page 10 of 14
                                                                                                                                                                                                   Page:           1

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-14018                                                                                               Trustee Name: Eric M. Haley                                              Exhibit 9
      Case Name: NOEL THOMAS LALLY                                                                                           Bank Name: Union Bank
                                                                                                                    Account Number/CD#: XXXXXX5776
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX7882                                                                               Blanket Bond (per case limit): $0.00
For Period Ending: 02/10/2020                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   06/01/18            16         UNITED STATES TREASURY                    2017 FED INCOME TAX                                     1124-000                     $5.80                                      $5.80
                                                                            REFUND
   07/25/18            16         STATE OF ARIZONA                          2017 STATE INCOME TAX                                   1124-000                    $94.00                                     $99.80
                                                                            REFUND
   10/06/18            101        NOEL THOMAS LALLY                         DEBTOR SHARE 2017                                       8500-002                                          $9.30                $90.50
                                  2925 E. RIGGS RD., #8242                  INCOME TAX REFUNDS
                                  CHANDLER, AZ 85249
   11/05/18                       Transfer to Acct # xxxxxx0816             Transfer of Funds                                       9999-000                                         $90.50                 $0.00

   02/27/19            101        NOEL THOMAS LALLY                         DEBTOR SHARE 2017                                       8500-000                                        ($9.30)                 $9.30
                                  2925 E. RIGGS RD., #8242                  INCOME TAX REFUNDS
                                  CHANDLER, AZ 85249                        Reversal
                                                                            Stop pay and fund transfer
                                                                            initiated via letter to bank
                                                                            representative.
   02/27/19            102        Estate of NOEL THOMAS LALLY,17-           TRANSFER ESTATE CASH                                    9999-000                                          $9.30                 $0.00
                                  14018                                     ON HAND



                                                                                                              COLUMN TOTALS                                     $99.80               $99.80
                                                                                                                    Less: Bank Transfers/CD's                    $0.00               $99.80
                                                                                                              Subtotal                                          $99.80                $0.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                               $99.80                $0.00




                                    Case 2:17-bk-14018-DPC                   Doc Page
                                                                                 145Subtotals:
                                                                                       Filed 02/20/20                     Entered 02/20/20 11:54:31
                                                                                                                                                  $99.80Desc                         $99.80
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                      Page 11 of 14
                                                                                                                                                                                                   Page:           2

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-14018                                                                                               Trustee Name: Eric M. Haley                                              Exhibit 9
      Case Name: NOEL THOMAS LALLY                                                                                           Bank Name: Axos Bank
                                                                                                                  Account Number/CD#: XXXXXX0816
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX7882                                                                              Blanket Bond (per case limit): $0.00
For Period Ending: 02/10/2020                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   11/05/18                       Transfer from Acct # xxxxxx5776           Transfer of Funds                                        9999-000                   $90.50                                     $90.50

   02/28/19                       Estate of NOEL THOMAS LALLY,17-           TRANSFER ESTATE CASH                                     9999-000                    $9.30                                     $99.80
                                  14018                                     ON HAND

   06/07/19             1         SECURITY TITLE AGENCY                     PRIORITY CREDITOR                                        1110-000              $10,000.00                                $10,099.80
                                  ESCROW TRUST ACCOUNT                      CARVE-OUT TO ESTATE
                                  4722 N 24TH ST STE 200
                                  PHOENIX, AZ 85016
   09/17/19           2001        LANE & NACH P. C.                         TRUSTEE ATTORNEY FEES &                                                                              $4,500.00             $5,599.80
                                  2001 E. CAMPBELL                          COSTS
                                  SUITE 103
                                  PHOENIX, AZ 85016
                                  LANE & NACH P. C.                                                                   ($4,402.99)    3210-000

                                  LANE & NACH P. C.                                                                      ($97.01)    3220-000

   09/17/19           2002        U.S. BANKRUPTCY COURT                     UNCLAIMED FUNDS OWED                                     8500-002                                         $9.30            $5,590.50
                                  230 N 1ST AVE, STE. 101                   TO DEBTOR
                                  PHOENIX, AZ 85003
   12/04/19           2003        ERIC M. HALEY                             Final distribution creditor                              2100-000                                    $1,759.05             $3,831.45
                                  PO BOX 13390                              account # representing a
                                  SCOTTSDALE, AZ 85267                      payment of 100.00 % per court
                                                                            order.
   12/04/19           2004        ERIC M. HALEY                             Final distribution creditor                              2200-000                                         $7.06            $3,824.39
                                  PO BOX 13390                              account # representing a
                                  SCOTTSDALE, AZ 85267                      payment of 100.00 % per court
                                                                            order.
   12/04/19           2005        AUDREY LALLY                              Final distribution to claim 3                            5100-000                                    $3,824.39                  $0.00
                                  2309 E. LYNWOOD STREET                    creditor account # representing
                                  MESA AZ 85213                             a payment of 3.24 % per court
                                                                            order.


                                                                                                              COLUMN TOTALS                                $10,099.80           $10,099.80
                                                                                                                  Less: Bank Transfers/CD's                     $99.80                $0.00
                                                                                                              Subtotal                                     $10,000.00           $10,099.80



                                    Case 2:17-bk-14018-DPC                  Doc Page
                                                                                145Subtotals:
                                                                                      Filed 02/20/20                      Entered 02/20/20 11:54:31
                                                                                                                                               $10,099.80Desc                   $10,099.80
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                     Page 12 of 14
                                                                                                                                      Page:    3

                                                                              Less: Payments to Debtors       $0.00          $0.00
                                                                        Net                               $10,000.00     $10,099.80
                                                                                                                                       Exhibit 9




                            Case 2:17-bk-14018-DPC   Doc Page
                                                         145Subtotals:
                                                               Filed 02/20/20       Entered 02/20/20 11:54:31$0.00Desc       $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                              Page 13 of 14
                                                                                                                                                             Page:     4




                                                                                                                                                              Exhibit 9
                                                                                         TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                       NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0816 - Checking                                          $10,000.00             $10,099.80                  $0.00
                                            XXXXXX5776 - Checking                                                $99.80                 $0.00                 $0.00
                                                                                                           $10,099.80             $10,099.80                  $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                      $10,099.80
                                            Total Gross Receipts:                    $10,099.80




                            Case 2:17-bk-14018-DPC            Doc Page
                                                                  145Subtotals:
                                                                        Filed 02/20/20     Entered 02/20/20 11:54:31$0.00Desc                    $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                       Page 14 of 14
